Citation Nr: 1828523	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  In January 2009, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  The Veteran did not appeal this decision and it became final.

2.  The additional evidence added to the record since the January 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.

3.  The evidence of record does not support a finding that the Veteran was exposed to herbicides in service.

4.  The preponderance of the probative is against a finding that the Veteran's diabetes mellitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.
§ 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for diabetes mellitus have not been met.
38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified outstanding evidence has been obtained to the extent possible.

Accordingly, the Board will address the merits of the claims.

II.  New and Material Evidence

The Veteran's claim for service connection for diabetes mellitus was denied by the RO in a January 2009 rating decision.  The Veteran did not appeal the decision nor did he submit any relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 2009 rating decision consisted of the Veteran's service treatment records, service personnel records, and post-service treatment records.  The claim was denied because the evidence of record failed to show that the Veteran's diagnosed diabetes mellitus was not related to his military service.

The evidence added to the record since the January 2009 rating decision consists of outpatient treatment records, lay statements from the Veteran, and Formal Findings of the Joint Services Records Research Center (JSRRC).  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material as it relates to unestablished facts necessary to substantiate the claim; specifically, the Veteran's claimed exposure to herbicides during service.

Accordingly, the claim for service connection for diabetes mellitus reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The appeal is granted to that extent only.

III.  Service Connection for Diabetes Mellitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A Veteran who served in Vietnam during the Vietnam era is presumed to have been exposed to herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea, in or near the DMZ between April 1, 1968 and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department records or other sources for the presumption of service connection for an herbicide-related disease to be applicable.  Otherwise, exposure to herbicides is not presumed.  However, if actual exposure to herbicides has been established, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2017) for herbicide-related diseases is applicable.

If a Veteran was exposed to an herbicide agent, certain diseases, listed at 38 C.F.R. § 3.309(e), including type II diabetes mellitus, will be considered service connected even though there is no record of such disease in service.

Service connection for certain chronic diseases, including diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R.
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims his currently diagnosed diabetes mellitus is due to herbicide exposure while serving in Korea.  Specifically, the Veteran stated that he was stationed near the DMZ in Korea from December 1969 through March 1971.  The Veteran states that he was reassigned to the 2nd Aviation Battalion at Stanton Army Airfield.  The Veteran further stated that in or about November 1970, he was selected for guard duty in the DMZ.  He reported that he was assigned to walking posts on the fence, bunker duty and compound security which lasted for approximately three weeks.

The Veteran's military personnel records confirmed he served in Korea from August 1970 to September 1971 as a crew chief and as a section sgt., with HHB Div Arty 2d Infantry Division and Company B, 2nd Aviation Battalion, 2nd Infantry Division, Company B.  

The presumption of herbicide exposure in Korea only apply to units that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).  VA's Adjudication Procedure Manual contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be presumed for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and August 1971.  See VBA Manual M21-1, Part IV.ii.1.H.4.a. (2017).  However, the Board notes that the Veteran's assigned unit of the 2nd Aviation Battalion, 2nd Infantry Division is not listed among those recognized by the DoD as having served along the Korean DMZ.  See VBA Manual M21-1, Part IV.ii.1.H.4.b.

VA attempted to verify the Veteran's reported exposure to herbicide agents. The JSRRC responded in October 2011 that it was unable to verify the Veteran's exposure to Agent Orange.  The Formal Finding stated the following:  

"Veteran claims Agent Orange exposure while he was located at the DMZ in Korea from June 30, 1970 to September 6,1971. M21-1MR Part IV, Subpart ii, 2.C.10.n documents units that were exposed to Herbicides along the DMZ in Korea from April 1968 to August 31, 1971.  Veteran was in HHB Div Arty 2 Inf. Div and Co B 2 Avn. Bn. 2 Inf. Div.  These units are not one of the units documented as being. exposed to Herbicides.  Researched evidence on approved .mil website which states: In early 1971 the Division began turning its defensive positions along the DMZ over to the ROKA.  By March of 1971, the 2d Infantry Division had assumed a new mission as reserve forces of I Corps (ROKIUS) Group.  Coinciding with the Division's movement off the DM1 and change of mission, were the merger of the 2d and 7th Infantry Divisions.  The 2d Infantry Division moved into the 7th Infantry Division's area and retained its own designation and colors (the 7th Infantry Division went back to the United States).  Camp Casey, located beside the village of Tongduchon, Korea, became the new home of the Headquarters of the 2d Infantry Division and many of its subordinate units.  Concurrently, the 2d Aviation Battalion moved from Camp Stanley to Camp Casey.  Evidence of record shows Veteran reported to Co B 2u Avn. Bn. 2 Inf. Div. on 1 Mar 1971.  Therefore, Agent Orange exposure cannot be collaborated."

In November 2011, the JSRRC made a second Formal Finding, stating:

"The veteran states that he was exposed to Agent Orange as a result of duties on the DMZ in Korea in September and November 1970.  The veteran's service personnel records show him assigned to Headquarters Headquarters Battery, Division Artillery, 2d Infantry Division at that time.  JSRRC, has researched this unit's history for that period.  The history notes that the unit was located at Camp McNair, approximately nine miles from the DMZ at that time.  The history does not document any specific duties of the unit during this period.  We are therefore unable to verify that the veteran served on the DMZ in any capacity during the time stated.   We are unable to verify that the veteran was exposed to Agent Orange or any other herbicide agent."

Additionally, a November 2011 response from the Defense Personnel Records Information Retrieval System stated that after a review of the "1969-1971 unit histories submitted by the 2nd Infantry Division Artillery (2nd Inf Div Arty). The histories document that the Headquarters and Headquarters Battery (HHB), 2nd Inf Div Response Text Arty was stationed at Camp McNair, located approximately nine miles from the Demilitarized Zone (DMZ). The histories also document that the Division Artillery served as direct support to Infantry units of the 2nd Inf Div. However, the histories do not mention or document any specific duties performed by the HHB, 2nd Inf Div Arty along the DMZ."

The Board finds that the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 7 were adequately completed, and that the AOJ's efforts did not result in findings supportive of the Veteran's contention that he was exposed to herbicide agents while stationed in Korea.  Both DPRIS and the JSRRC confirmed that the Veteran's unit was stationed 9 miles away from the DMZ.  There is no other evidence associated with the record that confirms the Veteran's claimed assignment along the DMZ, except for the lay statement submitted by the Veteran.  Although not being on the list is not dispositive, the Board finds that an assertion without more does not meet the evidentiary burden that a claimant must meet to substantiate this element of the claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary).  Moreover, while VA has a duty to assist a claimant to meet this burden, VA attempted to find evidence that the Veteran or his unit did serve in the requisite location during the requisite time period to no avail. 

The Board has also considered the Veteran's contention that his claimed hostile fire pay is proof of his assignment in the DMZ.  While the Veteran is competent to report on his in-service experiences, his statements must be weighed against the competent and credible evidence provided by DPRIS, the JSRRC, and his own  personnel records. The DPRIS report and the JSRRC formal findings were based upon extensive research efforts, to include a thorough and detailed review of the Veteran's unit's service history. Such comprehensive efforts did not uncover any information to corroborate the Veteran's assertions concerning a three week assignment in the DMZ.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's service satisfying the requirements for the presumption to apply to this appeal.  Accordingly, the Veteran cannot establish service connection for diabetes mellitus through the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv). 

Additionally, the Veteran has not asserted, and the record does not show, that he was involved in the use, movement or storage of herbicides.  Thus, there is no evidence to establish direct causation of his diabetes mellitus due to herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Moreover, the record does not show the Veteran's disability manifested in or to a compensable degree within one year of service, or that he has experienced a continuity of symptomatology since his separation from service.  Indeed, the medical evidence of record shows the Veteran was first diagnosed with diabetes mellitus in January 1998, which is approximately 21 years after the Veteran's separation from service.  As the Veteran had a normal separation examination, and there is no evidence of symptoms or a diagnosis of diabetes mellitus until many years following his discharge from service, a continuity of symptomatology is not shown.  See 38 C.F.R. § 3.303(b).

In sum, the probative evidence of record does not support a finding of herbicide exposure based on the Veteran's service in or near the Korean DMZ.  Therefore, the claim of service connection for diabetes mellitus must be denied on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(iv).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange is reopened.  The appeal is granted to that extent only.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange, is denied.




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


